Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Applicants’ election of Group IV (claim 19) with traverse, filed on 2/11/21, is acknowledged. 
2.	Claims 1-19 & 21 filed on 1/17/20 are present in this application.
3.	Claims 2-5 & 19 are allowed, subject to the following Examiner’s Amendment.
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ Representative Joshua T. Elliott on 3/8/21.
Cancel claims 1, 6-18 & 21 without prejudice.
Amend claims 2-4 as follows (Each of claims 2-4 to depend on claim 19):
Claim 2, line 1, delete “claim 1” and replace with “claim 19”.
Claim 3, line 1, delete “claim 1” and replace with “claim 19”.
Claim 4, line 1, delete “claim 1” and replace with “claim 19”.
Rewrite claim 5 as follows:
Claim 5	The method of claim 19, wherein the DNA methyltransferase is selected from the group consisting of: (a) a DNA methyltransferase having at least 55% identity with SEQ ID NO: 33 and (b) a DNA methyltransferase encoded by a polynucleotide having at least 70% identity with SEQ ID NO: 19.


	Following a diligent search in various patent, non-patent and sequence data bases it is determined that instant claims 2-5 & 19 including the amendments as shown above are free of prior art. US Patent 7,820,408 teaches an isolated DNA methyltransferase selected from the group consisting of: (a) a DNA methyltransferase comprising an amino acid sequence having at least 95% sequence identity with amino acids 1 to 381 of SEQ ID NO: 2 is the closest prior art, which however does not teach the limitations of the instant claims. It is further determined that claims 2-5 & 19 are unobvious and patentable over prior art of record.
6.	Information Disclosure Statement filed 4/17/20 is acknowledged. A signed copy of the same is provided with this Office Action.
7.	Drawings filed 1/17/20 are acknowledged.
8.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940